DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 has been by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US Pub. 2018/0247938).
Regarding independent claim 1, Cheng teaches a method of forming a semiconductor device (Figs. 11-20; para. 0085+), the method comprising: 
forming a fin (111) on a substrate (110) (Fig. 11; para. 0085-0086); 
forming an insulating material (190) over the fin (Fig. 12; para. 0095-0096); 
recessing the insulating material to form an isolation region surrounding the fin, wherein an exposed portion of the fin protrudes above the isolation region (Fig. 12; para. 0097); 
oxidizing the exposed portion of the fin to form an oxidized layer (113 or 133), wherein an upper portion of the exposed portion is oxidized a greater amount than a lower portion of the exposed portion (Fig. 14; para. 0105); 

after removing the oxidized layer, forming a gate structure (200/210/220) extending over the isolation region and the thinned fin (Figs. 18-20; para. 0123-0136).
Re claim 7, Cheng teaches wherein the oxidized layer has a thickness between 0.1 nm and 2.0 nm (para. 0090, 0116).  
Re claim 8, Cheng teaches wherein oxidizing reduces a width of the fin by 20% to 50% (para. 0090).

Claim(s) 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zang et al. (US Pub. 2019/0371796).
Regarding independent claim 16, Zang teaches a method of forming a semiconductor device (Figs. 1-16; para. 0022+), the method comprising: 
forming a first semiconductor fin in a first region of a substrate and a second semiconductor fin in a second region of the substrate (Figs. 1-4; para. 0022-0026); 
forming an isolation region (120) surrounding the first semiconductor fin and surrounding the second semiconductor fin (Figs. 5-6; para. 027); 
forming a patterned mask over the first semiconductor fin in the first region, wherein the second semiconductor fin in the second region is exposed (Figs. 7A-8; para. 0030-0031); 27Attorney Docket No. TSMP20183336US01 
oxidizing the second semiconductor fin to form an oxidized layer (140), wherein a thickness of the oxidized layer increases as the oxidized layer extends away from the isolation region (Fig. 9; para. 0032); 
removing the oxidized layer (Fig. 10; para. 0032); 

forming a first gate structure over the first semiconductor fin and a second gate structure over the second semiconductor fin (Figs. 14-18B; para. 0035-0036).
Re claim 19, Zang teaches wherein the first semiconductor fin comprises a first semiconductor material and wherein the second semiconductor fin comprises a second semiconductor material different than the first semiconductor material (para. 0028-0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zang et al. (US Pub. 10,475,791) in view of Cheng et al. (US Pub. 2018/0247938).
Re claim 18, Zang does not disclose specific widths for the upper width and the lower width, but does teach wherein the upper width is smaller than the lower width (Fig. 21, para. 0042).
Cheng discloses fin widths within the claimed ranges (para. 0090, 0116).
It would have been obvious to one of ordinary skill in the art at the time of filing to look to Cheng to provide that which is missing from Zang; that is, fin widths of appropriate size.
Re claim 20, Zang teaches wherein the second semiconductor material may be different from the first semiconductor material, but does not disclose the claimed specific combination.

It would have been obvious to one of ordinary skill in the art at the time of filing that the material combination disclosed by Cheng could also be used in the device of Zang at least because it is considered obvious to select known materials based on suitability for an intended purpose (MPEP 2144.07).

Allowable Subject Matter
Claims 9-15 are allowed.
Claims 2-6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 2-6, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…wherein oxidizing comprises irradiating the exposed portion of the fin with electrons…”, in combination with the other limitations.
Re claims 9-15, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…oxidizing the plurality of first semiconductor fins using an electron beam to form an oxidized layer on each of the plurality of first semiconductor fins, wherein a thickness of the oxidized layer adjacent the STI region is less than a thickness of the oxidized layer at a point further away from the STI region…”, in combination with the other limitations.
Re claim 17, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…wherein oxidizing the second semiconductor fin is performed at least in part by scanning the second semiconductor fin one or more times with an electron beam…”, in combination with the other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/ROBERT G BACHNER/               Primary Examiner, Art Unit 2898